Shee Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 1 of 34

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA

() STATE FARM FIRE AND CASUALTY ) F [ L EB D

COMPANY, an Illinois Corporation,

)
)
Plaintiff, )
VS. ) Case No. (lar kc
) S.
(1) | ABERDEEN ENTERPRIZES )
II, INC., an Oklahoma Corporation; )
(2) JIM D. SHOFNER; )
(3) | RENITA SHOFNER; }18CcV 654 JP - FHM
(4) ROBERT SHOFNER; )
(3) | OKLAHOMA’S SHERIFFS’ )
ASSOCIATION; )
(6) MIKE WATERS; )
(7) ~+-R.B. HAUF; )
(8) HARLAN MOORE; )
(9) MICHAEL BOOTH; )
(10) SHANNON SMITH; )
(11) TONY HEAD; )
(12) CHRIS WEST; )
(13) JIM WEIR; )
(14) CLAY SANDER; )
(15) BOBBY WHITTINGTON; )
(16) ROGER LEVICK; )
(17) CARLY GRAFF; )
(18) RANDY FRAZIER; )
(19) DAVID SMITH; )
(20) KENDALLIA KILLMAN; )
(21) LINDA MEACHUM ; )
(22) CHRISTOPHER CHOATE; )
(23) IRA LEE WILKINS; and )
(24) MELANIE HOLMES. )
)
)

Defendants.

COMPLAINT FOR DECLARATORY JUDGMENT

 

COMES NOW the Plaintiff, State Farm Fire and Casualty Company (“State Farm”), and

hereby seeks declaratory judgment pursuant to 28 U.S.C. § 2201 et seq., relating to the rights and

Ke? PO ab
gor
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 2 of 34

liabilities of the parties under certain insurance policies as more fully set forth herein.

1,

of Illinois.

2.

I. JURISDICTION AND VENUE

Plaintiff State Farm is incorporated and has its principal place of business in the State

Defendant Aberdeen Enterprizes II, Inc. (“Aberdeen’’) is an Oklahoma corporation

with its principal place of business in Tulsa, Oklahoma.

3.

4,

5.

6.

Defendant Jim D. Shofner is a citizen and resident of Oklahoma, Tulsa County.
Defendant Renita Shofner is a citizen and resident of Oklahoma, Tulsa County.
Defendant Robert Shofner is a citizen and resident of Oklahoma, Tulsa County.

Defendant Oklahoma Sheriffs’ Association, Inc. (“OSA”) is an Oklahoma corporation

with its principal place of business in Edmond, Oklahoma. The OSA does business throughout the

State of Oklahoma, including Tulsa County.

7.

8.

9.

10.

County.

11.

12.

13.

14.

15.

Defendant Mike Waters is a citizen and resident of Oklahoma, Pawnee County.
Defendant R. B. Hauf is a citizen and resident of Oklahoma, Payne County.
Defendant Harlan Moore is a citizen and resident of Oklahoma, Delaware County.

Defendant Michael Booth is a citizen and resident of Oklahoma, Pottawatomie

Defendant Shannon Smith is a citizen and resident of Oklahoma, Seminole County.
Defendant Tony Head is a citizen and resident of Oklahoma, Atoka County.
Defendant Chris West is a citizen and resident of Oklahoma, Canadian County.
Defendant Jim Weir is a citizen and resident of Oklahoma, Grady County.

Defendant Clay Sander is a citizen and resident of Oklahoma, Dewey County.
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 3 of 34

16. Defendant Bobby Whittington is a citizen and resident of Oklahoma, Tillman County.

17. Defendant Roger LeVick is a citizen and resident of Oklahoma, Jackson County.

18. Defendants Carly Graff and Melanie Holmes are residents and citizens of Oklahoma,
Rogers County.

19. Defendants Randy Frazier, David Smith, Linda Meachum, Christopher Choate, and
Lee Wilkins are residents and citizens of Oklahoma, Tulsa County.

20. Defendant Kandallia Killman is a resident and citizen of Oklahoma, Oklahoma
County.

21. Defendants Graff, Frazier, Smith, Killman, Meachum, Choate, Wilkins, and Holmes,
(“Underlying Plaintiffs”) are Plaintiffs in a class action lawsuit filed in the United States District
Court for the Northern District of Oklahoma styled Carly Graff et al. v. Aberdeen Enterprizes I,
Inc., et al., Case Number 17-cv-606-CVE-JFJ (“Underlying Action”).

22. Defendants herein, Aberdeen, Jim D. Shofner, Renita Shofner, Robert Shofner, OSA,
Mike Waters, R. B. Hauf, Harlan Moore, Michael Booth, Shannon Smith, Tony Head, Chris West,
Jim Weir, Clay Sander, Bobby Whittington, and Roger LeVick are Defendants in the Underlying
Action. Throughout this Complaint, the foregoing Defendants shall be referred to as the “Underlying
Defendants” or by their individual names.

23. This is a declaratory judgment action relating to the rights and liabilities of certain
parties under State Farm Businessowners Insurance Policy, Policy Number 96-73-6754-7, and State
Farm Businessowners Insurance Policy, Policy Number 96-B1-W299-2. Certified copies of the
Policies are attached as Exhibits 1 and 2 respectively.

24. The Underlying Action is a putative class action in which the Underlying Plaintiffs
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 4 of 34

allege that the class, collectively, includes thousands of members. (Second Amended Class Action
Complaint (““SACAC”), Jf 233, 245, 247, 258, Exhibit 3). The Underlying Plaintiffs allege that their
RICO claim alone involves “thousands of indigent persons.” (SACAC, § 303, Exhibit 3). These
“thousands of people” seek to recover from the Underlying Defendants “compensatory damages”
including money they paid in court fines and debts which they contend unjustly enriched Aberdeen,
“treble damages as authorized by RICO, 18 U.S.C. § 1964(c),” attorneys’ fees, costs, and punitive
damages. (SACAC, ff 15, 317, 371; p. 98, 7 b.; p. 100, 9 j., Exhibit 3). The damages the Underlying
Plaintiffs seek to recover include part or all of “approximately $1.2 million a month in revenue” that
Aberdeen allegedly collected through its Agreement with the OSA. (SACAC, { 107, Exhibit 3). The
Underlying Plaintiffs allege that in 2016 alone, Aberdeen “made over $829,075 from its warrant
collection program.” (SACAC, § 105, Exhibit 3). The Underlying Plaintiffs allege that similar class
actions in other states have generated settlements in the millions. (SSACAC, { 272, Exhibit 3). The
Underlying Defendants herein have made demand on State Farm under the subject Policies to pay
for their defense in the Underlying Action and to indemnify them for the monetary damages the
Underlying Plaintiffs seek to recover from them in the Underlying Action. State Farm is providing
a defense to the sixteen (16) Underlying Defendants in the Underlying Action subject to reservation
of rights. Aberdeen has made demand on State Farm to indemnify it under the Policies for its defense
and indemnity of at least fifty-four (54) of the Sheriff Defendants in the Underlying Action. Subject
to their terms and conditions, the Policies provide Business Liability Coverage with limits in excess
of $75,000. (Policies, Declarations, Exhibits 1 and 2). This Court has original jurisdiction pursuant
to 28 U.S.C. § 1332 because the amount in controversy between State Farm and the Underlying

Defendants and Underlying Plaintiffs exceeds Seventy-Five Thousand Dollars ($75,000.00)
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 5 of 34

exclusive of interest and costs, and the action is between citizens of different states.
25. | Venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
IL FACTS

26. This declaratory judgment action arises from requests made by the Underlying
Defendants herein for State Farm to defend and indemnify them under the above noted insurance
Policies in relation to the Underlying Action.

27. Intheir SACAC filed in the Underlying Action, the Underlying Plaintiffs allege that
their “lawsuit challenges an unlawful and extortionate court debt collection scheme perpetrated by
Defendants Aberdeen .... the Oklahoma Sheriffs’ Association ... and the Sheriffs of 54 counties
across Oklahoma.” (SACAC, § 1, Exhibit 3). The alleged “scheme” is described by the Underlying
Plaintiffs as follows:

Aberdeen, Inc. collects court debts pursuant to a contract it entered into with the
Sheriffs’ Association, acting in its capacity as the agent of the 54 Sheriff Defendants.
The contract outsources the function of collecting court debt to Aberdeen, Inc., a
private, for-profit company. Under this scheme, when a person does not pay her court
debt within a certain amount of time, the court clerk automatically seeks a warrant
for that person’s arrest, based solely on the nonpayment. Judges routinely sign these
debt-collection arrest warrants. When a judge signs a debt-collection arrest warrant
for an individual with a case arising in the Defendant Sheriffs’ counties, the court
clerk has discretion under the contract to transfer the case to Aberdeen, Inc. to take
over the collection process, and routinely does so. Under an Oklahoma law governing
court debts (enacted as a result of lobbying by the Sheriffs’ Association), a 30-
percent penalty surcharge is added to the amount owed when a court clerk transfers
a case to the private company for collection. Aberdeen, Inc. and the Sheriffs’
Association then retain a portion of the money Aberdeen, Inc. collects, up to an
amount equal to the 30-percent penalty. The entire process of seeking arrest warrants,
issuing arrest warrants, transferring the case to Aberdeen, Inc., and adding a 30-
percent penalty surcharge occurs without any inquiry into the individual’s ability to

pay.

a A
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 6 of 34

The Sheriff Defendants enforce Aberdeen, Inc.’s extortionate methods by routinely
arresting and jailing individuals pursuant to these debt-collection arrest warrants that
are based solely on nonpayment. When a debtor is jailed for nonpayment, the Sheriff
Defendants will not release her unless she pays a fixed sum payment to get out of jail.
In Tulsa County and Rogers County, release on “bond” or “bail” is not an option, as
any money paid is directly applied to the debt allegedly owed, not used to secure
appearance at a future court date. Sheriffs in numerous counties detain individuals
who cannot pay in jail for days before they are allowed to see a judge—again,
without ever making an inquiry into ability to pay—while allowing those able to pay
to go free. In some counties, judges, including the Rogers County Judge, later order
individuals to remain in jail and “sit out” their debt if they cannot make a payment
at the time they are eventually brought to court. Neither sheriffs nor judges (nor
anyone else) provide any of the inquiries, findings, or procedural safeguards required
by Supreme Court precedent prior to jailing a person for nonpayment.

(SACAC, f 5, 10, Exhibit 3).

28. Based on the foregoing alleged scheme, the Underlying Plaintiffs seek to recover from
the Underlying Defendants under the following ten (10) legal “Counts” set forth in the Underlying
Plaintiffs’ SACAC:

Count One: Racketeer Influenced and Corrupt Organizations Act;

Count Two: Seeking, Issuing, and Executing Debt-Collection Arrest Warrants Based

Solely on Nonpayment, Without Inquiry into Ability to Pay Violates Plaintiffs’

Rights Under the Fourteenth Amendment;

Count Three: Seeking, Issuing, and Executing Debt-Collection Arrest Warrants

Based Solely on Unsworn Allegations of Nonpayment Containing Material

Omissions Violates Plaintiffs’ Rights Under the Fourth Amendment;

Count Four: Detaining Persons Arrested on Debt-Collection Arrest Warrants Because
of an Inability to Pay Violates Plaintiffs’ Rights Under the Fourteenth Amendment;

Count Five: Jailing Debtors Without Proof of Willfulness Without Notice and a
Hearing Violates Their State Created Liberty Interests;

Count Six: Aberdeen, Inc.’s Role in Collecting Court Debts and Requesting and
Recalling Arrest Warrants Violates the Due Process Clause;

Count Seven: Defendants’ Policy and Practice of Subjecting Individuals Who Owe
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 7 of 34

Debt to Onerous Collection Enforcement Methods Violates the Fourteenth
Amendment;

Count Eight: The Practice of Using Arrest Warrants to Coerce Plaintiffs into Making
Monetary Payments They Cannot afford Constitutes Abuse of Process;

Count Nine: Duress; and

Count Ten: Unjust Enrichment.
(SACAC, pp. 80-98, Exhibit 3).

29. The Underlying Plaintiffs seek the following equitable relief and damages in the
Underlying Action:

WHEREFORE, Plaintiffs respectfully request that the Court provide the following
relief:

a. Certification of the classes, represented by the named Plaintiffs, described in
paragraphs 214-273.

b. An award of treble damages as authorized by RICO, 18 U.S.C. § 1964(c);

C. An order declaring it unlawful for Defendants to seek, issue, and execute
debt-collection arrest warrants based solely on alleged nonpayment, and similarly that
it is unlawful to seek, issue, and execute such warrants without inquiry into ability
to pay, consideration of alternatives, pre-deprivation process, and factual allegations
based on oath or affirmation;

d. An order prohibiting Aberdeen, Inc., Jim Shofner, Rob Shofner, the Tulsa
Cost Administrator, the Tulsa and Rogers County Court Clerks, Tulsa County,
Rogers County, the Sheriffs’ Association, and the 54 Sheriff Defendants from
seeking or enforcing debt-collection arrest warrants based on nonpayment without
making inquiry into the warrant subject’s ability to pay and consideration of
alternatives;

€. An order declaring it unlawful for the Tulsa County Judges and Rogers
County Judge to issue debt-collection arrest warrants on the basis of unsworn
statements, and declaring the same unconstitutional;

f. An order prohibiting the Tulsa County and Rogers County Sheriffs from
holding individuals arrested on debt-collection arrest warrants in jail unless they pay
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 8 of 34

a pre-set sum, without any inquiry into ability to pay and without advancing a
compelling government interest, and declaring the same unconstitutional;

g. An order enjoining Defendants from using a debt collection company that
exercises control over debtors’ liberty and also has a direct financial interest to
infringe on that liberty, and declaring the same unconstitutional;

h. An order enjoining the practice of subjecting individuals too poor to pay their
court debts to more onerous collection methods, including, but not limited to,
imposing additional financial penalties, threats of arrest, arrest and detention, and
declaring the same unconstitutional;

i. An order enjoining the collection of a 30-percent penalty surcharge from
individuals too poor to pay their court debt, and declaring the assessment of that
penalty, without any inquiry into an individual’s ability to pay, unconstitutional;

j. An award of compensatory and punitive damages;

k. An award of declaratory and injunctive relief;

1. An award of Plaintiffs’ costs and reasonable attorneys’ fees; and

m. An order of such other relief as the Court deems just and appropriate.

(SACAC, pp. 99-100, Exhibit 3).
Ill, DECLARATORY JUDGMENT

A. The Policies do not Extend Coverage to the Damages the Underlying Plaintiffs
Seek to Recover From the Underlying Defendants in the Underlying Action

30. | State Farm adopts and incorporates herein paragraphs 1 through 29 of this Complaint.
31. Subject to their terms and conditions, the Policies extend coverage to “bodily injury”
and “property damage” caused by an “occurrence.” Specifically, the coverage extension clause in
Policy Number 96-73-6754-7 for the policy period 2-12-2010—2-12-2011 provides in relevant part

as follows:
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 9 of 34

COVERAGE L - BUSINESS LIABILITY

We will pay those sums that the insured becomes legally obligated to pay as damages
because of bodily injury, property damage, personal injury or advertising injury
to which this insurance applies. No other obligation or liability to pay sums or
perform acts or services is covered unless explicitly provided for under Supplemental
Payments. This insurance applies only:

1. to bodily injury or property damage caused by an occurrence which takes
place in the coverage territory during the policy period;

2. to personal injury caused by an occurrence committed in the coverage
territory during the policy period. The occurrence must arise out of the
conduct of your business, excluding advertising, publishing, broadcasting or
telecasting done by or for you;

3. to advertising injury caused by an occurrence committed in the coverage
territory during the policy period. The occurrence must be committed in the
course of advertising your goods, products or service.

(Policy Number 96-73-6754-7, 2-12-2010-2-12-2011, p. 20, Exhibit 1). The coverage extension
clause in Policy Number 96-73-6754-7 for the Policy periods 2-12-20] 1—1-14-2016, and the
coverage extension clause in Policy Number 96-B1-W299-2, provide in relevant part as follows:
Coverage L — Business Liability
1. When a Limit Of Insurance is shown in the Declarations for Coverage L —
Business Liability, we will pay those sums that the insured becomes legally

obligated to pay as damages because of “bodily injury”, “property damage”
or “personal and advertising injury” to which this insurance applies.

4k

2. This insurance applies:
a. To “bodily injury” and “property damage” only if:

(1) The “bodily injury” or “property damage” is caused by an
“occurrence” that takes place in the “coverage territory”;

(2) The “bodily injury” or “property damage” occurs during the
policy period; and
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 10 of 34

a8

b. To “personal and advertising injury” caused by an offense arising out
of your business, but only if the offense was committed in the
“coverage territory” during the policy period.

(Policy Number 96-73-6754-7, 2-12-2011-1-14-2016, p. 23, Exhibit 1; Policy Number 96-B1-
W29902, p. 23, Exhibit 2).

32. The Policies define the term “bodily injury” in relevant part as “bodily injury,
sickness or disease ... including death.” (Policy Number 96-73-6754-7, 2-12-2010-2-12-2011, p. 30,
{ 3, Exhibit 1; Policy Number 96-6754-7, 2-12-2011—1-14-2016, p. 34, { 3, Exhibit 1; Policy
Number 96-B1-W299-2, p. 34, 43, Exhibit 2).

33. In their SACAC, the Underlying Plaintiffs do not allege bodily injury, sickness,
disease or death. Accordingly, the Underlying Plaintiffs do not seek to recover from the Underlying
Defendants for “bodily injury” as that term is defined in the Policies. Therefore, the bodily injury
coverage provided by the Policies does not apply.

34. The Policies define the term “property damage” in relevant part as physical injury to
tangible property. Specifically, Policy Number 96-73-6754-7 for the Policy period 2-12-2010—2-12-
2011, defines the term “property damage” as follows:

14. property damage means:

a. physical injury to or destruction of tangible property, including all
resulting loss of use of that property. All such loss of use will be
considered to occur at the time of the physical injury caused it; or

b. loss of use of tangible property that is not physically injured or
destroyed, provided such loss of use is caused by physical injury to or

destruction of other tangible property. All such loss of use will be
considered to occur at the time of the occurrence that caused it;

10
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 11 of 34

(Policy Number 96-73-6754-7, 2-12-2010—2-12-2011, p. 33, 14, Exhibit 1). Policy Number 96-73-
6754-7 for the Policy periods 2-12-201 1-1-14-2016, and Policy Number 96-B1-W299-2, define the
term “property damage” as follows:

21. “Property damage” means:

a. Physical injury to tangible property, including all resulting loss of use
of that property. All such loss of use shall be deemed to occur at the
time of the physical injury that caused it; or
b. Loss of use of tangible property that is not physically injured or
destroyed, provided such loss of use is caused by physical injury to or
destruction of other tangible property. All such loss of use shall be
deemed to occur at the time of the “occurrence” that caused it.
(Policy Number 96-73-6754-7, 2-12-201 1-1-14-2016, p. 36, 421, Exhibit 1; Policy Number 96-B1-
W299-2, p. 36, § 21, Exhibit 2).

35. In the Underlying Action, the Underlying Plaintiffs seek to recover from the
Underlying Defendants for RICO violations, violation of their constitutional rights, abuse of process,
duress, and unjust enrichment. (SACAC, pp. 80-98, Exhibit 3).

36. The Underlying Plaintiffs seek the following damages: treble damages as authorized
by RICO, injunctive relief, declaratory judgment, compensatory damages, punitive damages, costs,
and attorneys’ fees. (SACAC, pp. 89-98, 100, Exhibit 3).

37. In their SACAC, the Underlying Plaintiffs do not allege physical injury to tangible
property. Accordingly, the damages the Underlying Plaintiffs seek to recover from the Underlying
Defendants do not constitute “property damage” as that term is defined in the Policies. Therefore,

the property damage coverage provided by the Policies does not apply.

38. Subject to their terms and conditions, the Policies extend coverage to bodily injury

11
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 12 of 34

and property damage “caused by an occurrence.” (Policy Number 96-73-6754-7, 2-12-2010—2-12-
2011, p. 20, Exhibit 1; Policy Number 96-73-6754-7, 2-12-201 1-1-14-2016, p. 23, Exhibit 1; Policy
Number 96-B1-W29902, p. 23, Exhibit 2). Even if the Underlying Plaintiffs seek to recover from
the Underlying Defendants for “bodily injury” or “property damage” as those terms are defined in
the Policies, the bodily injury or property damage still must be caused by an “occurrence” within the
meaning of that term in the Policies. (Policy Number 96-73-6754-7, 2-12-2010—2-12-2011, p. 20,
Exhibit 1; Policy Number 96-73-6754-7, 2-12-201 1—-1-14-2016, p. 23, Exhibit 1; Policy Number 96-
B1-W29902, p. 23, Exhibit 2).

39. The Policies define the term “occurrence” in relevant part as “an accident, including
continuous or repeated exposure to substantially the same general harmful conditions.” (Policy
Number 96-73-6754-7, 2-12-2010-2-12-2011, p. 32, 4 10, Exhibit 1; Policy Number 96-73-6754-7,
2-12-2011-1-14-2016, p. 36, 9 17, Exhibit 2; Policy Number 96-B1-W299-2, p. 36, 4 17, Exhibit
2).

40. | Under Oklahoma law, an “accident” within the meaning of that term in a liability
insurance policy is an “[a]n event that takes place without one’s foresight or expectation, an
undesigned, sudden and unexpected event, chance, contingency.” U.S. Fid. and Guar. Co. v. Briscoe,
1951 OK 386, 239 P.2d 754, 757 (describing an “accident” under an insurance policy as an event
that takes place “by some unexpected happening”).

41. | The Underlying Plaintiffs’ claims are for RICO violations, violations of constitutional
rights under the Fourth and Fourteenth Amendments, abuse of process, duress, and unjust
enrichment. (SACAC, pp. 80-98, Exhibit 3). The Underlying Plaintiffs’ SACAC is devoid of any

allegation or fact supporting or suggesting that their damages and/or injuries were caused by an

12
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 13 of 34

accident. Instead, the Underlying Plaintiffs allege injuries arising from Aberdeen’s policies and
procedures relating to a debt collection scheme which they allege is based on extortion, threats, and
coercion. (SACAC, ff 1, 2, 3, 4, 8, 9, 10, 12, 14, 20, 47, 48, 49, 52, 66, 76, 77, 85, 126, 132, 138,
154, 173, 174, 193, 223, 224, 230, 233, 237, 238, 279, 282, 283, 286, 290, 293, 296, 300, 301, 303,
304, 307, 308, 311, 357, 361, 369; p. 99, Jh., Exhibit 3). The claims of the Underlying Plaintiffs are
not for bodily injury or property damage caused by an “accident,” and therefore the Policies do not
extend coverage to the damages the Underlying Plaintiffs seek to recover from the Underlying
Defendants.

42. Under Oklahoma law, abuse of process is an intentional tort. Dry v. United States,
235 F.3d 1249, 1257 (10th Cir. 2000). Injury arising from an intentional tort is not injury caused by
an accident. Penley v. Gulf Ins. Co., 1966 OK 84, 414 P.2d 305, 308 (citing Minkov v. Reliance Ins
Co. of Pa., 54.N.J.Super.A.D. 509, 149 A.2d 260, for the proposition that “an intentional or willful
tort would negative the existence of an accident ....”).

43. The liability coverage provided by the Policies does not apply to “personal injury”
or “advertising injury.” Specifically, Policy Number 96-73-6754-7 for the Policy period 2-12-
2010—2-12-2011 includes Endorsements FE-6345 and FE-6346 which provide as follows:

ADVERTISING INJURY EXCLUSION ENDORSEMENT

We do not insure for advertising injury and all references to advertising injury in
Section II of the policy are deleted.

All other provisions of the policy apply.

#4

ADVERTISING INJURY EXCLUSION ENDORSEMENT

We do not insure for personal injury and all references to personal injury in

13
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 14 of 34

Section II of the policy are deleted.

All other provisions of the policy apply.
(Policy Number 96-73-6754-7, 2-12-2010-2-12-2011, Endorsements FE-6345 and FE-6346, Exhibit
1). Policy Number 96-73-6754-7 for the Policy periods 2-12-2011—]-14-2016, and Policy Number
96-B1-W299-2, include Endorsement CMP-4721 which provides as follows:

THIS ENDORSEMENT CHANGES THE POLICY PLEASE READ IT CAREFULLY

CMP-4721 EXCLUSION — PERSONAL AND ADVERTISING INJURY

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS COVERAGE FORM

The following is added to SECTION II - LIABILITY and supersedes any

provision to the contrary:

The insurance provided under SECTION II — LIABILITY does not apply to
“personal and advertising injury.”

(Policy Number 96-73-6754-7, 2-12-2011-1-14-2016, CMP-4721 EXCLUSION — PERSONAL
AND ADVERTISING INJURY, Exhibit 1; Policy Number 96-B1-W299-2, CMP-4721
EXCLUSION — PERSONAL AND ADVERTISING INJURY, Exhibit 2). Thus, the Policies do not
provide coverage for personal and advertising injury.

44. The phrase “legally obligated to pay” set forth in the coverage extension clause in the
Policies refers only to tort claims and therefore does not extend to Plaintiffs’ claims for RICO
violations, constitutional violations, and equitable/injunctive relief. See Boggs v Great N. Ins. Co.,
659 F.Supp.2d 1199, 1210 (N.D. Okla. 2009) (“The phrase[ ] ‘legally obligated to pay’ ... refer[s]
only to tort claims.”); VBF, Inc. v. Chubb Group of Ins. Cos., 263 F.3d 1226, 1231 (10th Cir. 2001)
(same).

45. In addition to actual damages, the Underlying Plaintiffs seek to recover punitive

14
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 15 of 34

damages. (SACAC, § 15; p. 100, ¥j., Exhibit 3). Punitive damages are not damages for “bodily
injury” or “property damage” caused by an “occurrence” as those terms are defined in the Policies.
Even if the Policies extended coverage to such damages, Oklahoma public policy does not allow a
defendant to escape liability for exemplary or punitive damages by shifting the loss to his/her/its
insurer. See Boggs, 659 F.Supp.2d at 1209 n. 7; Dayton Hudson Corp. v. Am. Mut. Liab. Ins., 521
P.2d 1155 (Okla. 1980). Thus, the Policies do not extend coverage to punitive damages.

46. The Underlying Plaintiffs seek to recover “treble ... damages authorized by statute
based on willful and egregious violations of law.” (SACAC, § 317; p. 98, {b., Exhibit 3). Plaintiffs’
treble damages claim is made in relation to their RICO claim. (SACAC, ff 278-317, 98, 7 b., Exhibit
3). Treble damages recoverable for RICO violations are damages to punish and deter or damages in
the form of fines or penalties. See Summers v. Fed. Deposit Ins. Corp., 592 F.Supp.2d 1240, 1243
(W.D.Okla. 1984)(finding treble damages under RICO “essentially penal”). Accordingly, the same
reasoning underlying the public policy impediment to insuring against punitive damages applies with
equal force to treble damages and therefore treble damages are not covered by the Policies.

47. For the reasons set forth in paragraphs | through 46 herein, State Farm respectfully
requests declaratory judgment to the effect that the Policies do not extend coverage to the
injuries/damages the Underlying Plaintiffs seek to recover from the Underlying Defendants in the
Underlying Action.

B. The Policies Exclude Coverage for the Damages the Underlying Plaintiffs Seek
to Recover From the Underlying Defendants in the Underlying Action

48, State Farm adopts and incorporates herein paragraphs | through 47 of this Complaint.

49. The absence of the extension of coverage is dispositive of coverage under the

15
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 16 of 34

Policies, and therefore policy exclusions are irrelevant. In the alternative, even if the Policies extend
coverage to the damages alleged by the Underlying Plaintiffs, policy exclusions apply thereby
negating coverage.

1. The Contractual Liability Exclusion

50. Aberdeen entered into an Agreement for Collection (“Collection Contract”) with the
Oklahoma Sheriffs Association (“OSA”). The Collection Contract contains the following indemnity

clause:

6. Indemnity, Limitation of Liability and Disclaimer of Warranties.

(a) It is hereby acknowledged and agreed by the Parties that Association,
its Board members, officers, County Sheriffs and Court Clerks shall
have no liability for any acts or omissions by Aberdeen, its officers,
agents and/or employees, connection with its performance or failure
to perform its duties and obligations under this Agreement. Rather,
notwithstanding anything to the contrary, Aberdeen shall indemnify,
defend, and forever hold harmless Association, its Board members,
officers and directors, the County Sheriffs, the State of Oklahoma, the
Oklahoma District Courts, the Administrative Office of the Courts
and their officials, agents and employees from and against any and all
claims, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees) (collectively “Claims”) arising out of any breach of
Aberdeen’s warranties, representations and duties and/or obligations
pursuant to this Agreement including, without limitation, any acts or
omissions on the part of Aberdeen and/or any officer(s), agent(s),
and/or employee(s) of Aberdeen in connection with its performance
under the terms of this Agreement. Upon receipt by Aberdeen of
written notice of any Claim for which such indemnity applies,
Aberdeen shall immediately undertake the defense of any claim or
action and permit Association to participate, in Association’s sole
discretion.

(Collection Contract, pp. 8-9, § 6(a), Exhibit 4) (hereinafter “indemnity clause”).
51. Theentities and persons identified in the indemnity clause to which indemnity, ifany,

extends are: “the Association [OSA], its Board members, officers and directors, the County Sheriffs,

16
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 17 of 34

the State of Oklahoma, the Oklahoma District Courts, the Administrative Office of the Courts and
their officials, agents and employees.” (hereinafter “Indemnitees”) (Collection Contract, pp. 8-9,
6(a), Exhibit 4).

52. Based on the indemnity clause in the Collection Contract, the indemnitees made
demand on Aberdeen for defense and indemnity in relation to the Underlying Action. In turn,
Aberdeen made demand on State Farm to indemnify it for its contractual liability, if any, to the
Indemnitees pursuant to the Collection Contract.

53. The Policies exclude coverage for Aberdeen’s assumption of liability in a contract
or agreement. Specifically, Policy Number 96-73-6754-7 for the Policy period 2-12-2010—2-12-2011
includes the following contractual liability exclusion:

BUSINESS LIABILITY EXCLUSIONS

Under Coverage L, this insurance does not apply:

OK

2. to bodily injury or property damage for which the insured is obligated to
pay damages by reason of the assumption of liability in a contract or
agreement. This exclusion does not apply to liability for damages:

a. assumed in a contract or agreement that is an insured contract,
provided the bodily injury or property damage occurs after the
execution of the contract or agreement.

b. that the insured would have in the absence of the contract or
agreement,

(Policy Number 96-73-6754-7, 2-12-2010-2-12-2011, p. 21,92, Exhibit 1). Policy Number 96-73-
6754-7 for the Policy periods 2-12-2011—1-14-2016, and Policy Number 96-B1-W299-1, include

the following Contractual Liability exclusion:

17
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 18 of 34

 

Section II — Exclusions

Applicable to Coverage L — Business Liability, this insurance does not apply to:

sek

2. Contractual Liability

“Bodily injury” or “property damage” for which the insured is obligated to
pay damages by reason of the assumption of liability in a contract or
agreement. This exclusion does not apply to liability for damages:

a. That the insured would have in the absence of the contract or
agreement; or

b. Assumed in a contract or agreement that is an “insured contract,”
provided the “bodily injury” or “property damage” occurs subsequent
to the execution of the contract or agreement. Solely for the purpose
of liability assumed in an “insured contract”, reasonable attorney fees
and necessary litigation expenses incurred by or for a party other than
an insured are deemed to be damages because of “bodily injury” or
“property damage”, provided:

(1) Liability to such party for, or for the cost of, that party’s
defense has also been assumed in the same “insured contract”;

and

(2) Such attorney fees and litigation expenses are for defense of
that party against a civil or alternative dispute resolution
proceeding in which damages to which this insurance applies
are alleged.

(Policy Number 96-73-6754-7, 2-12-2011-1-14-2016, pp. 24-25, §2, Exhibit 1; Policy Number 96-
B1-W299-2, pp. 24-25, J 2, Exhibit 2).

54. Policy Number 96-73-6754-7 for the Policy period 2-12-2010-2-12-2011 defines the
term “insured contract” in relevant part as follows:

5. that part of any other contract or agreement pertaining to your business,

including an indemnification of a municipality in connection with work
performed for a municipality, under which you assume the tort liability of

18
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 19 of 34

another party to pay for bodily injury or property damage to a third person

or organization if the contract or agreement is made prior to the bodily

injury or property damage. Tort liability means a liability that would be

imposed by law in the absence of any contract or agreement;
(Policy Number 96-73-6754-7, 2-12-2010—2-12-2011, pp. 30-31, ]6, Exhibit 1). Policy Number 96-
73-6754-7 for the Policy periods 2-12-201 1—-1-14-2016, and Policy Number 96-B1-W299-2, define
the term “insured contract” in relevant part as follows:

f. That part of any other contract or agreement pertaining to your business
(including an indemnification of a municipality in connection with work
performed for a municipality) under which you assume the tort liability of
another party to pay for “bodily injury” or “property damage” to a third
person or organization. Tort liability means a liability that would be imposed
by law in the absence of any contract or agreement.

(Policy Number 96-73-6754-7, 2-12-201 1—-1-14-2016, p. 35, 4 10.f., Exhibit 1; Policy Number 96-
B1-W299-2, p. 35, ¥ 10.f., Exhibit 2).

55.  Basedon the foregoing terms and definition, the Policies do not provide coverage for
“damages by reason of the assumption of liability in a contract or agreement.” The demand made by
the Indemnitees for Aberdeen to indemnify and defend them in the Underlying Action is based on
the assumption of liability pursuant to the indemnity clause in the Collection Contract. As such, the
Contractual Liability exclusion applies unless one of the above noted exceptions to that exclusion
apply.

56. The exception for “liability for damages: a. [b.] [t]hat the insured would have in the
absence of the contract or agreement,” does not apply because there is no law requiring Aberdeen
to indemnify or defend the Indemnitees in the Underlying Action. That liability, if any, is imposed

solely by the indemnity clause in the Collection Contract. Thus, the foregoing exception to the

Contractual Liability exclusion does not apply because Aberdeen would not have liability to the

19
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 20 of 34

Indemnitees “in the absence of the contract or agreement.”

57. The remaining exception to the Contractual Liability exclusion provides in relevant
part as follows: “This exclusion does not apply to liability for damages: ... a. [b.] [a]ssumed in a
contract or agreement that is an ‘insured contract’ ....” (Policy Number 96-73-6754-7, 2-12-2010—2-
12-2011, p. 21, ] 2, Exhibit 1; Policy Number 96-73-6754-7, 2-12-2011—1-14-2016, pp. 24-25, q 2,
Exhibit 1; Policy Number 96-B1-W299-2, pp. 24-25, § 2, Exhibit 2).

58. The Policies define the term “insured contract” in relevant part as a “contract or
agreement pertaining to your business ... under which you assume the tort liability of another party
to pay for “bodily injury” or “property damage” to a third person or organization.” (Policy Number
96-73-6754-7, 2-12-2010-2-12-2011, p. 31, 7, Exhibit 1; Policy Number 96-73-6754-7, 2-12-
2011—1-14-2016, p. 35, 9 10.f., Exhibit 1; Policy Number 96-B1-W299-2, p. 35, { 10.f., Exhibit 2).
Thus, in order for the Collection Contract to constitute an “insured contract,” Aberdeen must have
agreed in the Collection Contract to “assume the tort liability” of the Indemnitees.

59. The indemnity clause in the Collection Contract is devoid of any reference to
Aberdeen assuming the tort liability of the Indemnitees. Instead, the indemnity clause provides that
Aberdeen shal] indemnify the Indemnitees for their liability for Aberdeen’s breach of warranties,
representations, duties and/or obligations pursuant to the Collection Contract. Specifically, the
indemnity clause provides in relevant part as follows:

It is hereby acknowledged and agreed by the Parties that Association, its Board

members, officers, County Sheriffs and Court Clerks shall have no liability for any

acts or omissions by Aberdeen, its officers, agents and/or employees, connection

with its performance or failure to perform its duties and obligations under this

Agreement. Rather, notwithstanding anything to the contrary, Aberdeen shall

indemnify, defend, and forever hold harmless Association, its Board members,

officers and directors, the County Sheriffs, the State of Oklahoma, the Oklahoma
District Courts, the Administrative Office of the Courts and their officials, agents and

20
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 21 of 34

employees from and against any and all claims, damages, liabilities, costs and

expenses (including reasonable attorneys’ fees) (collectively “Claims”) arising out

of any breach of Aberdeen’s warranties, representations and duties and/or

obligations pursuant to this Agreement including, without limitation, any acts or

omissions on the part of Aberdeen and/or any officer(s), agent(s), and/or employee(s)

of Aberdeen in connection with its performance under the terms of this Agreement.
(Collection Contract, p. 8-9, | 6(a), Exhibit 4) (emphasis added).

60. | Based on the indemnity clause, Aberdeen did not assume the tort liability of the
Indemnitees. Accordingly, the Collection Contract is not an “insured contract.”

61. Because neither exception to the Contractual Liability exclusion applies, the
exclusion applies, and no coverage exists under the Policies for Aberdeen’s contractual liability, if
any, to the Indemnitees for their defense and indemnity in the Underlying Action. Accordingly, State
Farm has no contractual obligation to reimburse Aberdeen for its defense and indemnity of the
Indemnitees in the Underlying Action.

2. The Expected or Intended Injury Exclusion

62. Policy Number 96-73-6754-7 for the Policy period 2-12-2010—2-12-2011 includes
the following exclusion for bodily injury or property damage expected or intended, and for bodily
injury or property damage which is willful and malicious:

BUSINESS LIABILITY EXCLUSIONS

Under Coverage L, this insurance does not apply to:

1. to bodily injury or property damage:

a. expected or intended from the standpoint of the
insured; or
b. to any person or property which is the result of willful

and malicious acts of the insured.

This exclusion does not apply to bodily injury or property

21
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 22 of 34

damage resulting from the use of reasonable force to protect
persons or property;

(Policy 96-73-6754-7, 2-12-2010-2-12-2011, p. 21,4 1, Exhibit 1). Policy Number 96-73-6754-7 for
the Policy periods 2-12-201 1—1-14-2016, and Policy Number 96-B1-W299-2, include the following
exclusion for bodily injury or property damage expected or intended to cause harm, and bodily injury

or property damage resulting from willful and malicious or criminal acts of the insured:

 

Section II — Exclusions
Applicable to Coverage L — Business Liability, this insurance does not apply to:
1. Expected Or Intended Injury

a. “Bodily injury” or “property damage” expected or intended to cause
harm as would be expected by a reasonable person; or

b. “Bodily injury” or “property damage” which is the result of willful
and malicious, or criminal acts of the insured.

This exclusion does not apply to “bodily injury” or “property damage”
resulting from the use of reasonable force to protect persons or property.

(Policy Number 96-73-6754-7, 2-12-2011-1-14-2016, p. 24, J 1, Exhibit 1; Policy Number 96-B1-
W299-2, p. 24, § 1, Exhibit 2).

63. In the Underlying Action, the Underlying Plaintiffs seek to recover from the
Underlying Defendants for alleged injuries expected or intended to cause harm as would be expected
by a reasonable person. (SACAC, {ff 27, 28, 52, 138, 159, 160, 165, 166, 167, 168, 171, 173, 174,
178, 179, 183, 184, 190, 192, 193, 196, 198, 203, 207, 208, 211, 279-314, 315, 322-372, Exhibit
3). The Underlying Plaintiffs’ SACAC is devoid of any allegation or fact supporting or suggesting
that their injuries were unintended or caused by negligence. Accordingly, the exclusion quoted in

paragraph 62 above applies, thereby removing coverage, if any, for the damages the Underlying

22
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 23 of 34

Plaintiffs seek to recover from the Underlying Defendants.

64. In the Underlying Action, the Underlying Plaintiffs seek to recover from the
Underlying Defendants for damages arising from alleged civil RICO violations. Civil RICO requires
proof of a “racketeering activity” which constitutes “any act which is indictable” under title 18 of
the United States Code. Ginsberg v. ICC Holdings, LLC,2017 WL 5467688, *21 (N.D. Tex. Nov.
13, 2017). Additionally, the Underlying Plaintiffs expressly allege that the Underlying Defendants
have acted “unlawfully” and “illegally.” (SACAC, f 1, 4, 11, 14, 15, 33, 65, 66, 83, 118, 140, 154,
215, 224, 226, 230, 231, 238, 240, 244, 245, 252, 256, 263, 267, 272, 281, 282, 293, 297, 301, 303,
304, 308, 311, 325, 335, 351, 364, 369; pp. 98, 100, Exhibit 3). To the extent the Underlying
Plaintiffs seek to recover from the Underlying Defendants for injuries resulting from alleged willful,
malicious, or criminal acts or omissions of the Underlying Defendants, the exclusion quoted in
paragraph 62 above applies, thereby removing coverage, if any, for the damages the Underlying
Plaintiffs seek to recover from the Underlying Defendants.

3. The Personal and Advertising Injury Exclusion

65. The Policies do not provide “personal and advertising injury” coverage based on
Endorsements FE6345 and FE-6346 to Policy Number 96-73-6754-7 for the Policy period 2-12-
2010-2-12-2011, based on Endorsement CMP-4721 to Policy Number 96-73-6754-7 for the Policy
periods 2-12-2011-1-14-2016, and Endorsement CMP-4721 to Policy Number 96-B1-W299-2.
Additionally, Policy Number 96-73-6753-7, 2-12-2010-2-12-2011, includes the following exclusion
for personal or advertising injury:

BUSINESS LIABILITY EXCLUSIONS

Under Coverage L, this insurance does not apply:

23
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 24 of 34

ek
16. to personal injury or advertising injury:

a. arising out of oral or written publication of material if done by or at
the direction of the insured with knowledge of its falsity;

b. arising out of oral or written publication of material whose first
publication took place before the beginning of the policy period;

c. arising out of the willful violation of a penal statute or ordinance
committed by or with the consent of the insured; or

d. for which the insured has assumed liability in a contract or agreement.
This part of this exclusion does not apply to liability for damages that
the insured would have in the absence of a contract or agreement.
(Policy Number 96-73-6754-7, 2-12-2010—2-12-2011, p. 24, J 16, Exhibit 1). Policy Number 96-73-
754-7, 2-12-201 1-1-14-2016, and Policy Number 96-B1-W299-2, include the following exclusion

for personal or advertising injury:

 

Section II — Exclusions

Applicable to Coverage L — Business Liability, this insurance does not apply to:

KK

17. Personal And Advertising Injury

a. Caused by or at the direction of the insured with the knowledge that
the act would violate the rights of another and would inflict “personal
and advertising injury.”

aK

d. For which the insured has assumed liability in a contract or
agreement. This exclusion does not apply to liability for damages that
the insured would have in the absence of the contract or agreement;

* KR
n. Arising out of a criminal act committed by or at the direction of the

24
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 25 of 34

insured.
(Policy Number 96-73-6754-7, 2-12-20] 1-1-14-2016, p. 28, 4 17, Exhibit 1; Policy Number 96-B1-
W299-2, p. 28, | 17, Exhibit 2).
Cc. Aberdeen is not an “Insured” Under Policy Number 96-B1-W299-2
66. Subject to its terms and conditions, Policy Number 96-B1-W299-2 extends coverage
to “the insured.” (Policy Number 96-B1-W299-2, p. 23, Exhibit 2). Policy Number 96-B1-W299-2

defines who is an insured in relevant part as follows:

 

Section II - WHO IS AN INSURED
1. Except for liability arising out of the use of “non-owned autos”:
a. if you are designated in the Declarations as:
(1) An individual, you and your spouse are insureds, but only
with respect to the conduct ofa business, other than described
in (2) through (5) below, of which you are the owner.
(Policy Number 96-B1-W299-2, p. 31, Exhibit 2). Individuals, Jim D. and Renita Shofner, are
designated in the Declarations of Policy Number 96-B1-W299-2. (Policy Number 96-B1-W299-2,
Declarations, Exhibit 2). Accordingly, Aberdeen is not an “insured” pursuant to the ‘WHO IS AN
INSURED” provision in Policy Number 96-B1-W299-2.
67. Policy Number 96-B1-W299-2 includes Endorsement CMP-4789 which identifies
“Additional Insureds.” Endorsement CMP-4789 provides as follows:
THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY

CMP-4789 ADDITIONAL INSURED — CO-OWNER OF PREMISES

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM

SCHEDULE

25
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 26 of 34

Policy Number: 96-B1-W299-2
Named Insured:

SHOFNER JIM D & RENITA

4143 E. 315" ST
Tulsa OK 74135-1514

Name And Address Of Additional Insured Person Or Organization
ABERDEEN ENTERPRIZES II
4143 E. 31° ST
Tulsa OK 74135-1514
Location Of Premises:
4143 E. 31% ST Tulsa OK 741351514
1. SECTION II — WHO IS AN INSURED of SECTION II — LIABILITY

is amended to include as an additional insured, any person or organization
shown in the Schedule, but only with respect to their liability as co-owner of

the premises shown in the Schedule.
2. Any insurance provided to the additional insured shall only apply with
respect to a claim made or a “suit” brought for damages for which you are
provided coverage.
All other policy provisions apply.
(Policy Number 96-B1-W299-2, Endorsement CMP-4789 Additional Insured — Co-Owner of
Premises, Exhibit 2) (emphasis added).
68. Aberdeen Enterprizes II is an Additional Insured pursuant to Endorsement CMP-4789
“but only with respect to [its] liability as co-owner of the premises shown in the Schedule.” (Policy
Number 96-B1-W299-2, Endorsement CMP-4789 Additional Insured—Co-Owner of Premises,
Exhibit 2).
69. In the Underlying Action, the Underlying Plaintiffs have not sued Aberdeen for

liability as co-owner of the premises shown in the Schedule. Accordingly, even if coverage existed

26
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 27 of 34

under Policy Number 96-B1-W299-2 for the injuries alleged by the Underlying Plaintiffs, which it
does not, coverage does not exist for Aberdeen because it has not been sued “with respect to [its]
liability as co-owner of the premises shown in the Schedule.”

70. | Withthe exception of Jim and Renita Shofner, and subject to the terms and conditions
of Policy Number 96-B1-W299-2, none of the Defendants named herein qualify as insureds under
Policy Number 96-B1-W299-2.

71.  Subjectto its terms and conditions, Policy Number 96-B1-W299-2 provides coverage
for “bodily injury” and “property damage” that “occurs during the policy period.” (Policy Number
96-B1-W299-2, p. 23, Exhibit 2). Policy Number 96-B1-W299-2 was in effect from January 14,
2016 to January 13, 2018. Thus, even if coverage exists under Policy Number 96-B1-W299-2 for
the damages and injuries alleged in the Underlying Action, which it does not, the Policy provides
no coverage for bodily injury or property damage occurring before January 14, 2016, or after January
13, 2018.

D. Aberdeen was not an “Insured” Under Policy Number 96-73-6754-7 Until June
12, 2013

72. Subject to its terms and conditions, Policy Number 96-73-6754-7 extends coverage
to “the insured.” (Policy Number 96-73-6754-7, 2-12-2010-2-12-2011, p. 20, Exhibit 1; Policy
Number 96-73-6754-7, 2-12-201 1-1-14-2016, p. 23, Exhibit 1). Policy Number 96-73-6754-7, 2-12-

2010-2-12-2011, defines who is an insured in relevant part as follows:

 

Section JI — DESIGNATION OF INSURED

WHO IS AN INSURED
1. If you are designated in the Declarations as:
a. an individual, you and your spouse are insureds but only with respect

27
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 28 of 34

to the conduct of a business of which you are the sole owners;
(Policy Number 96-73-6754-7, 2-12-2010—2-12-2011, p.27, Exhibit 1). Policy Number 96-73-6754-

7, 2-12-2011—1-14-2016, defines who is an insured in relevant part as follows:

 

Section II - WHO IS AN INSURED
1. Except for liability arising out of the use of “non-owned autos”:
a. if you are designated in the Declarations as:
(1) An individual, you and your spouse are insureds, but only
with respect to the conduct ofa business, other than described
in (2) through (5) below, of which you are the owner.
(Policy Number 96-73-6754-7, 2-12-201 1—1-14-2016, p. 31, Exhibit 1). Individual, Jim D. Shofner,
is designated in the Declarations of Policy Number 96-73-6754-7 for the Policy periods 2-12-
2011-2-12-2013. (Policy Number 96-73-6754-7, 2-12-201 1—2-12-2013, Declarations, Exhibit 1).
“Aberdeen Enterprizes II” was added via Amended Declarations dated June 12, 2013. (Policy
Number 96-73-6754-7, 2-12-2013—2-12-2014, Declarations Amended June 12, 2013, Exhibit 1).
“Aberdeen Enterprises II, Inc.” was added as the Named Insured effective March 5, 2014. (Policy
Number 96-73-6754-7, Declarations Amended March 5, 2014, Exhibit 1). Accordingly, even if
coverage exists under Policy Number 96-73-6754-7 for the damages and injuries alleged by the
Underlying Plaintiffs in the Underlying Action, which it does not, no coverage exists for Aberdeen
Enterprises II or Aberdeen Enterprizes II, Inc. prior to the foregoing dates.
73. Policy Number 96-73-6754-7 was cancelled January 14, 2016. (Acknowledgment of
Cancellation Request, 2-12-2015—2-12-2016, Exhibit 1). Accordingly, even ifcoverage exists under
Policy Number 96-73-6754-7 for the damages and injuries alleged by the Underlying Plaintiffs in

the Underlying Action, which it does not, no coverage exists for any occurrence after the Policy was

28
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 29 of 34

cancelled effective January 14, 2016.

E. Policy Number 96-73-6754-7 Does not Provide Coverage for the Sole Liability
of Additional Insureds

74. | Endorsement CMP-4786 to Policy Number 96-73-6754-7, 2-12-2011-1-14-2016,
amends the Policy definition of “Who is an Insured.” Specifically, Endorsement CMP-4786 provides
as follows:

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY

CMP-4786 ADDITIONAL INSURED-OWNERS, LESSEES, OR
CONTRACTORS
(Scheduled)

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS COVERAGE FORM

SCHEDULE
Policy Number: 96-73-6754-7

Named Insured:

SHOFNER JIM D
4143 E. 318" ST
Tulsa OK 74135-1514

Name And Address Of Additional Insured Person Or Organization:

OKLAHOMA SHERIFFS ASSOCIATION
AND ITS BOARD OF DIRECTORS
EXECUTIVE DIRECTO & OFFICERS
6531 N CLASSEN BLVD STE A
OKLAHOMA CITY OK 73116-7307

1. SECTION II — WHO IS AN INSURED of SECTION II — LIABILITY
is amended to include as an additional insured, any person or organization
shown in the Schedule, but only with respect to liability for “bodily injury”,
“property damage”, or “personal and advertising injury” caused, in whole or
in part, by:

29
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 30 of 34

a. Ongoing Operations
(1) Your acts or omissions; or
(2) The acts or omissions of those acting on your behalf;

in the performance of your ongoing operations for that additional
insured; or

b. Products-Completed Operations

“Your work” performed for that additional insured and included in
the “products-completed operations hazard.”

2. Any insurance provided to the additional insured shall only apply with
respect to a claim made or a “suit” brought for damages for which you are
provided coverage.

3. Primary Insurance. The insurance afforded the additional insured shall be
primary insurance. Any insurance carried by the additional insured shall be
noncontributory with respect to coverage provided by you.

There will be no refund of premium in the event this endorsement is cancelled.
All other policy provisions apply.
(Policy Number 96-73-6754-7, 2-12-2011—1-14-2016, Endorsement CMP-4786 Additional Insured
— Owners, Lessees, or Contractors, Exhibit 1).

75. Policy Number 96-73-6754-7 provides that “the words ‘you’ and ‘your’ refer to the
Named Insured shown in the Declarations and any other person or organization qualifying as a
Named Insured under this policy.” (Policy Number 96-73-6754-7, 2-12-201 1-1-14-2016, Exhibit
1).

76. When the Policy definition of “you” and “your” is applied to Additional Insured

Endorsement CMP-4786, the Endorsement extends additional insured status to the persons and

organizations named in the Schedule “but only with respect to liability for “bodily injury’, ‘property

30
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 31 of 34

damage’, or ‘personal and advertising injury’ caused, in whole or in part, by: ... (1) Your acts or
omissions; or (2) The acts or omissions of those acting on your behalf; in the performance of your
ongoing operations for that additional insured.” (Policy Number 96-73-6754-7, 2-12-2011-1-14-
2016, Endorsement CMP-4786 Additional Insured — Owners, Lessees, or Contractors, Exhibit 1).

77, Thus, the insurance coverage, if any, provided to Additional Insureds is limited to
coverage for bodily injury or property damage “caused, in whole or in part, by: your acts or
omissions” or the “acts or omissions of those acting on your behalf.” Accordingly, there is no
coverage under Policy Number 96-73-6754-7 for bodily injury or property damage caused solely by
an Additional Insured.

78. The claims asserted by the Underlying Plaintiffs against the Additional Insureds in
the Underlying Action are not for the Additional Insureds’ liability for the acts or omissions of the
Named Insureds or those acting on the Named Insured’s behalf. The Underlying Plaintiffs’ SACAC
is devoid of any claims based on vicarious liability, contributory liability, or contribution, and joint
and several liability has been abolished under Oklahoma law. See Okla. Stat. tit. 12, § 15.' Because
the claims asserted against the Additional Insureds are for the Additional Insureds’ sole liability,
Policy Number 96-73-6754-7 does not provide coverage to the Additional Insureds for the claims

made against them by the Underlying Plaintiffs in the Underlying Action.

 

' There is no vicarious liability for RICO violations, violation of civil rights pursuant to 42
U.S.C. § 1983, or violation of constitutional rights. See Bank v. Rill, 2008 WL 1766730, *3 (E.D.
Okla., April 14, 2008) (“vicarious liability is at odds with the intent and purpose of RICO”);Collier
v. Locicero, 820 F.Supp. 673, 682 (D. Conn. 1993) (“There is no basis in the law of this Circuit for
a theory of joint and several liability for violations of constitutional rights.”); Chapman v. Wyoming
Dept. of Corr., 603 Fed.Appx.710, 711 (10th Cir. 2015) (“vicarious liability is unavailable under §
1983); Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to
... § 1983 suits, a plaintiff must plead that each Government-official defendant, through the official’s
own individual actions, has violated the Constitution.”).

31
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 32 of 34

79. Endorsement CMP-4786 is further limited by subparagraph 2. which provides that
“[a]ny insurance provided to the additional insured shall only apply with respect to a claim made or
a ‘suit? brought for damages for which you are provided coverage.” As set forth herein, the
Underlying Action is not a suit for damages for which coverage is provided under Policy Number
96-73-6754-7. Accordingly, no coverage exists for the Additional Insureds.

E. The Duty to Defend

80. The Policies require State Farm to provide a defense only if an insured has been sued
for damages to which the insurance applies. Specifically, Policy Number 96-73-6754-7, 2-12-
2010—2-12-2011, provides in relevant part as follows:

RIGHT AND DUTY TO DEFEND

We will have the right and duty to defend any claim or suit seeking damages payable

under this policy even though the allegations of the suit may be groundless, false or

fraudulent. The amount we will pay for damages is limited as described in the Limits

of Insurance. Damages because of bodily injury include damages claimed by any

person or organization for care, loss of services or death resulting at any time from

the bodily injury. We may investigate and settle any claim or suit at out discretion.

Our right and duty to defend end when we have used up the applicable limit of

insurance in the payment of judgments or settlements or medical expenses.
(Policy Number 96-73-6754-7, 2-12-2010-2-12-2011, p. 20, Exhibit 1) (italics added). Policy
Number 96-73-6754-7, 2-12-2011—1-14-2016, and Policy Number 96-B1-W299-2, provide in
relevant part as follows:

Coverage L — Business Liability

When a Limit Of Insurance is shown in the Declarations for Coverage L — Business
Liability, we will pay those sums that the insured becomes legally obligated to pay
as damages because of “bodily injury”, “property damage” or “personal and
advertising injury” fo which this insurance applies. We will have the right and duty
to defend the insured by counsel of our choice against any “suit” seeking those
damages. However, we will have no duty to defend the insured against any “suit”
seeking damages for “bodily injury”, “property damage” or “personal and advertising

32
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 33 of 34

injury”, to which this insurance does not apply. We may, at our discretion,
investigate any “occurrence” or offense and settle any claim or “suit” with or without
the insured’s consent, for any reason and at any time. But:

a. The amount we will pay for damages is limited as described in SECTION
II - LIMITS OF INSURANCE; and

b. Our right and duty to defend end when we have used up the applicable Limit
Of Insurance in the payment of judgments or settlements or medical
expenses.
(Policy Number 96-73-6754-7, 2-12-2011-1-14-2016, p. 23, Exhibit 1; Policy Number 96-B1-W299-
2, p. 23, Exhibit 2) (italics added).

81. “Under Oklahoma law, a liability insurer is not obligated to defend an action against
its insured where the insurer would not be liable under its policy for any recovery in such suit.” See
Massachusetts Bay Ins. Co. v. Gordon, 708 F.Supp. 1232, 1234 (W.D.Okla. 1989); Nat'l. Am. Ins.
Co. v. Okemah Mgmt. Co., 2008 OK CIV APP 58, {11,189 P.3d 1223, 1226 “[A]n insurer does not
have a duty to defend if the claims in the underlying action fall within an exclusion from coverage.”
Scottsdale Ins. Co. v. Owl Nite Sec., Inc., 2006 WL 3742102, *4 (N.D. Okla. Dec. 15, 2006).

82. For the reasons set forth herein, there exists no possibility of coverage under the
Policies for the claims made by the Underlying Plaintiffs against the Underlying Defendants.
Accordingly, State Farm has no duty to defend the Underlying Defendants in the Underlying Action.

WHEREFORE, State Farm seeks a declaratory judgment that the Policies do not provide

coverage for the damages the Underlying Plaintiffs seek to recover from Underlying Defendants in

the Underlying Action, and therefore:
(1) State Farm has no duty to indemnify the Underlying Defendants for liability they may
have to the Underlying Plaintiffs in the Underlying Action,

(2) State Farm has no duty to indemnify Aberdeen, Jim Shofner, or Renita Shofner for

33
Case 4:18-cv-00654-TCK-FHM Document 2 Filed in USDC ND/OK on 12/17/18 Page 34 of 34

their liability, if any, to the Indemnitees for defense and indemnity in the Underlying Action;

(3) State Farm has no duty to continue the defense of the Underlying Defendants in the
Underlying Action; and

(4) | State Farm has no duty to satisfy any judgment entered against the Underlying
Defendants in the Underlying Action.

For the reasons set forth herein, State Farm respectfully requests the Court grant it
declaratory judgment as set forth herein, and requests it be awarded any further relief this Court
deems just and proper.

Respectfully submitted,

ATKINSON, HASKINS, NELLIS,
BRITTINGHAM, GLADD & FIASCO

Galen } Ye OBA #12226

James A. Edmonds, OBA #15757

Wynoka M. McClellan, OBA #32833

525 South Main, Suite 1500

Tulsa, Oklahoma 74103-4524

Telephone: (918) 582-8877

Facsimile: (918) 585-8096

Counsel for Plaintiff, State Farm Fire and
Casualty Company

 

5:\Fites\44 1\5 N\COMPLAINT-DJ-ABERDEEN- |-GLB.wpd

34
